Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction:
This corrected examiner amendment and Notice of Allowability is to correct the numbering of canceled claims in the Examiner amendment mailed on 03/03/2021. Inclusion of claims 3 and 15 among canceled claimed was an inadvertent typographical error. Corrected canceled claims are 19, 23 and 25 (also see below).

Examiner Amendments:
This application is in condition for allowance except for the presence of claims 19, 23, and 25 are directed to non-elected invention without traverse.  Accordingly, claims, 19, 23 and 25 been cancelled.


Claims 1-4, 8, 9, 13 and 48-53 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KADE ARIANI/Primary Examiner, Art Unit 1651